ADVISORY ACTION ATTACHMENT
AMENDMENTS
3.	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
a)	They raise new issues that would require further consideration and/or search.
The amendments dated 3/7/2022 further limit the claims to a “nucleic acid analyte”.  This new limitation further narrows the scope of the claims, and thus requires additional search and consideration because the claims now require these additional limitations.  These new limitations were not present at the time of the final rejection, and therefore will not be searched.
Furthermore, the claims are broadened in that “an auxiliary molecule” is no longer required by the independent claim.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 3/7/2022 (hereafter the "Remarks") have been fully considered but they are not persuasive because applicant's arguments (Remarks, p. 5-6) refer to the amended claims dated 3/7/20220 and rely solely on the amendments. Since the amendments have not been entered, the after final arguments referring to the amendments have not been considered.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634